Appeal by the People, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Clabby, J.), dated November 25, 1986, as, upon granting the defendant’s motion to dismiss the indictment, dismissed the second count of the indictment charging the defendant with unauthorized use of a vehicle in the third degree.
Ordered that the order is reversed insofar as appealed from, on the law, that branch of the defendant’s motion which was to dismiss the second count of the indictment is denied, and the matter is remitted to Supreme Court, Queens County, for further proceedings on that count of the indictment.
*285The defendant was charged in a two-count indictment with criminal possession of stolen property in the first degree and unauthorized use of a vehicle in the third degree. The court dismissed both counts of the indictment, holding that there was no evidence before the Grand Jury which established that the defendant knew that the vehicle she allegedly possessed and operated was "stolen”.
The defendant’s motion to inspect the Grand Jury minutes and dismiss the indictment (see, CPL 210.20 [1] [b]; 210.30) was made orally, and thus reversal is required because of the defendant’s failure to comply with CPL 210.45 (1) (see, e.g., People v Vargas, 99 AD2d 1025; People v Fanelli, 92 AD2d 573). Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.